Case 2:20-cv-11484-GW-JC Document 20 Filed 03/08/21 Page 1 of 1 Page ID #:264

                                                                              JS-6
   1 Gregory J. Myers, Pro Hac Vice
     LOCKRIDGE GRINDAL NAUEN P.L.L.P.
   2 100 Washington Avenue South, Suite 2200
     Minneapolis, MN 55401
   3 Telephone: 612-339-6900
     Facsimile: 612-339-0981
   4 E-mail: gjmyers@locklaw.com

   5 Jonathan Rotter, SBN 234137
     Pavithra Rajesh, SBN 323055
   6 GLANCY PRONGAY & MURRAY LLP
     1925 Century Park East, Suite 2100
   7 Los Angeles, CA 90067
     Telephone: 310-201-9150
   8 E-mail: info@glancylaw.com

   9   Attorneys for Plaintiff Lightside
       Technologies, LLC,
  10

  11
                       IN THE UNITED STATES DISTRICT COURT
  12
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  13

  14
       LIGHTSIDE TECHNOLOGIES, LLC                   CASE NO.: CV 20-11484-GW-JCx
  15
                    Plaintiff,
  16
             vs.                                     ORDER GRANTING
  17                                                 STIPULATION FOR DISMISSAL
       SUNBRITETV, LLC,
  18
                    Defendant.
  19

  20

  21

  22         Pursuant to stipulation by the parties, IT IS HEREBY ORDERED that this
  23   matter is DISMISSED WITH PREJUDICE.
  24

  25   Dated: March 8, 2021
                                                     HON. GEORGE H. WU,
  26                                                 United States District Judge
  27

  28

                                                   -1-
                                           ORDER FOR DISMISSAL
